DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (claims 1-18) in the reply filed on 07 May 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing system in claims 11-13, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “Processing system” is interpreted as “one or more processors” as mentioned in [0030] of the PGPUB.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, 6, 9-11, 13-15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3, 4, 7, 8, 12, and 16 are further rejected due to their dependency to either claims 1 or 11.
Claims 1, 2, 5, 6, 9-11, 13-15, 17, and 18 recite the limitation “long time interval(s).” The term "long" in the claims is a relative term which renders the claim indefinite.  The term "long" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what it means for a time interval to be “long.” Clarification is requested.
Claims 2 and 15 recite “positive or negative for the particular medical condition.” However, it is unclear what it means for the particular medical condition to be “positive or negative.” Clarification is requested.
Claim 6 recites the limitation “a sliding interval.” It is unclear what a sliding interval is. Clarification is requested.
Claim 10 recites the limitation “the at least two parameters.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to “at least two physiological parameters” at mentioned in claim 1. Clarification is requested. For examination purposes, the limitation is interpreted as “the at least two physiological parameters.”
Claim 18 recites the limitation “RR” throughout the claim. It is unclear what “RR” is. Examiner suggests amending “respiration rate” in lines 2-3 to recite “respiration rate (RR)” to overcome the indefiniteness.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including indicating a current state of awareness of a patient based on the comparison of acquired data. Thus, the claim is directed to a process, which is one of the statutory categories of invention.

Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites calculating a risk severity index, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The calculating of a risk severity index does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the calculated risk severity index, nor does the method use a particular machine to perform the abstract idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of receiving a long time interval of time-synchronized parameter data, dividing the long time interval into multiple segments, assigning a weight to each of the predefined set of features, and calculating a risk severity index. Obtaining data (long time interval of time-synchronized parameter data), analyzing the data (dividing the long time interval into multiple segments and assigning a weight), and calculating an output (risk severity index) is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the recited steps are recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the abstract idea. When recited at this high Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). The steps of dividing, assigning, and calculating could all be performed in the mind, as there is no specific structure that performs such steps.
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claim 11.
Regarding claim 11, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The one or more patient monitors are generic sensors configured to perform pre-solutional data gathering activity and the processing system is configured to perform the abstract idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering and analyzing of the data. The 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swamy et al. ‘275 (US Pub No. 2015/0157275).
Regarding claim 1, Swamy et al. ‘275 teaches a computer-implemented method of monitoring a patient with respect to a particular medical condition ([0011]), the method comprising:
receiving a long time interval of time-synchronized parameter data for each of at least two physiological parameters ([0011]);
dividing the long time interval into multiple segments ([0011], [0055]), each segment containing a predefined time increment of the parameter data for each of the at least two physiological parameters;
determining a set of feature values for the long time interval based on the parameter data in each segment, wherein the set of feature values includes a feature value for each of a predefined set of features related to the particular medical condition ([0013]);

calculating a risk severity index of the particular medical condition for the long time interval based on the set of feature values and the weights ([0046], [0067], [0072]).
Regarding claim 2, Swamy et al. ‘275 teaches wherein the trained machine learning model is a logistic regression model ([0011], [0043], [0060]), and further comprising training the logistic regression model based on a dataset of labeled long time intervals of parameter data for each of the at least two parameters ([0015]), wherein the labeled long time intervals are labeled as either positive or negative for the particular medical condition ([0067]).
Regarding claim 3, Swamy et al. ‘275 teaches determining a slope of the parameter data in each segment, wherein the set of feature values is based further on the slopes in each segment ([0036], [0046], [0056]).
Regarding claim 4, Swamy et al. ‘275 teaches classifying each segment based on the slopes of the parameter data for each of the at least two physiological parameters, wherein each set of features values for the long time interval includes the classification for the segments ([0046], [0048]).
Regarding claim 5, Swamy et al. ‘275 teaches assigning a color code to each segment based on the classification ([0049]); generating a progression map for the long time interval depicting the color codes for each time segment; displaying the progression map on a display device and updating the progression map on the display device after each predefined time increment ([0049]-[0054], [0059]).
Regarding claim 6, Swamy et al. ‘275 teaches further comprising recalculating the risk severity index at an interval equal to the predefined time increment such that the long time interval represents a sliding interval of most recent time-synchronized parameter data for each of at least two physiological parameters ([0013], [0015]).
Regarding claim 7, Swamy et al. ‘275 teaches further comprising generating an alarm if at least a threshold number of most recent severity indexes exceed a threshold risk value ([0041]).
Regarding claim 8, Swamy et al. ‘275 teaches wherein the particular medical condition is acute respiratory distress syndrome (ARDS) and the at least two physiological parameters include SpO2 and respiration rate (RR) (Abstract; “Respiratory distress” may be interpreted as ARDS.).
Regarding claim 9, Swamy et al. ‘275 teaches wherein the predefined set of features includes at least three of:
whether an RR alarm threshold was breached during the long time interval (Fig. 3 and [0041]; The alarm is triggered when the RR/SpO2 state passes an onset of transition state, which is interpreted as an alarm threshold.),
whether a SpO2 alarm threshold was breached during the long time interval (Fig. 3 and [0041]; The alarm is triggered when the RR/SpO2 state passes an onset of transition state, which is interpreted as an alarm threshold.),
a number of segments in the long time interval where a respiration rate value exceeds an RR threshold,
a number of segments in the long time interval whether a SpO2 value is less than a SpO2 threshold ([0003]),
a number of segments having a stage 1 ARDS classification type,
a number of segments having a stage 2 ARDS classification type, and
a number of segments having a stage 3 ARDS classification type.
Regarding claim 10, Swamy et al. ‘275  teaches prior to dividing the long time interval into multiple segments, performing outlier rejection for each of the at least two parameters and smoothing the parameter data for each of the at least two parameters ([0038]-[0039], [0043]).
Regarding claims 11-16 and 18, the cited sections of Swamy et al. ‘275 above teaches a patient monitoring system comprising the claimed elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Swamy et al. ‘275 in view of Mears et al. ‘710 (US Pub No. 2013/0172710).
Regarding claim 17, Swamy et al. ‘275 teaches all of the elements of the current invention as mentioned above except for wherein the long time interval is at least 24 hours and the predefined time increment is at least 1 hour.
Mears et al. ‘710 teaches a graph screen can display information over a period of time that can be configured by the user to be over a time interval of 6 hours, 12 hours, one day (24 hours), three days or seven days, for example. A time scale corresponding to the select time interval may be day increments, hourly increments or multiples of hourly increments ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try setting the long time interval to be at least 24 hours and the predefine time increment to be at least 1 hour as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lynn et al. ‘144 (US Pub No. 2006/0149144) teaches an object based system for the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791